              Case 1:19-cr-00003-JGK Document 83 Filed 02/14/20 Page 1 of 1

                                  ANTHONY         L. RICCO
                                     ATTORNEY AT LAW
                                   20 VESEY STREET• SUITE 400
                                   NEW YORK, NEW YORK 10007

                                      TEL   (212) 791-3919
                                      FAX   (212) 791-3940
                                      tonyricco@aol .com
Steven   Z.   Legon
Of Counsel
                                                             USDC SONY
                                                             DOCUMl::NT
February 14, 2020                                            ELECTRONICALLY FILED
                                                             DOC# _ _ ____.__,.
By E.C.F.                                                                      ~~o,..q, .
                                                             D1\TE FILED: _j~ '.

Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                  Re:   United States v.    Calvin Burnett, Docket No. 19 Cr. 003 CTGK)

Dear Judge Koeltl:

        The purpose of this letter is to request a temporary modification of the conditions
of pretrial release, to permit the defendant, Calvin Burnett, to be able to travel with · his
common law wife, Ms. Lillian Truman, to attend the funeral of Ms. Truman's brother in
Syracuse, New York, on Monday, February 17, 2020. If such permission is granted, Calvin
Burnett would travel by car from Albany, New York to Syracuse, New York on Monday,
February 17, 2020, and return home the following day. While in Syracuse, Calvin Burnett
would stay overnight at the Jefferson Clinton Hotel, which is located at 416 South Clinton
Street, Syracuse, New York, and he would be reachable by cell phone at a number known to
defense counsel and U.S. Pretrial Services.

       Additionally, for the court's information, Calvin Burnett was just recently released from
a hospital last week after suffering a stroke.      Defense counsel and the government are
working towards obtaining all of his hospital/ medical records so that we can move forward
towards sentencing.


                                              Respectfully submitted,




                                              Anthony L. Ricco

ALR/jh_

cc: A.US.A. Michael Krouse (By E.C.F.)
